Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161608 & (19)(20)(21)                                                                                      Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161608
                                                                    COA: 351729
                                                                    Jackson CC: 90-053331-FC
  LONZIE WAYNE McQUIRTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motions to remand, to
  compel discovery, and for a show cause order are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
         a0524
                                                                               Clerk